      Case 3:18-cv-00348 Document 76 Filed on 06/22/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 22, 2020
                            UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

MARIA GOMEZ, ET AL.,                        §
                                            §
              Plaintiffs.                   §
                                            §
VS.                                         §     CIVIL ACTION NO. 3:18–CV–00348
                                            §
STEPHEN MASSEY,                             §
                                            §
              Defendant.                    §


          ORDER ADOPTING MAGISTRATE JUDGE’S AMENDED
       MEMORANDUM AND RECOMMENDATION ON BILL OF COSTS

       On April 23, 2020, United States Magistrate Judge Andrew M. Edison filed an

Amended Memorandum and Recommendation on Bill of Costs (Dkt. 73) recommending

that Plaintiffs’ Objections to Defendant’s Bill of Costs (Dkt. 70) be OVERRULED, and

that the clerk tax $1,496.00 in costs against Plaintiffs for the written deposition transcript

and video of that deposition.

       On May 8, 2020, Plaintiffs filed Objections. See Dkt. 74. In accordance with 28

U.S.C. § 636(b)(1)(C), this Court is required to “make a de novo determination of those

portions of the [magistrate judge’s] report or specified proposed findings or

recommendations to which objection [has been] made.” After conducting this de novo

review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

       The Court has carefully considered the Objections; the Amended Memorandum and

Recommendation on Bill of Costs; the pleadings; and the record. The Court ACCEPTS
     Case 3:18-cv-00348 Document 76 Filed on 06/22/20 in TXSD Page 2 of 2



Judge Edison’s Amended Memorandum and Recommendation on Bill of Costs and

ADOPTS it as the opinion of the Court. It is therefore ORDERED that:

   • Judge Edison’s Amended Memorandum and Recommendation on Bill of Costs

      (Dkt. 73) is APPROVED and ADOPTED in its entirety as the holding of the

      Court;

   • Plaintiffs’ Objections to Defendant’s Bill of Costs (Dkt. 70) are OVERRULED;

      and

   • The clerk is ORDERED to tax $1,496.00 in costs against Plaintiffs.

      It is so ORDERED.

      SIGNED on Galveston Island on this, the 22nd day of June, 2020.




                                       ______________________________________
                                              JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE




                                         2
